              Case 19-50848          Doc 35         Filed 11/17/20       Entered 11/17/20 12:01:35             Desc       Page 1
0508-50-EPIEXX-00038344-175306
                                                                       of 3
                                 UNITED STATES BANKRUPTCY COURT
                                                        DISTRICT OF MINNESOTA
                                                           DULUTH DIVISION

In re: ANTHONY J. LASTOVICH                                                                             Case No.: 19-50848-RJK

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
KYLE L CARLSON, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 10/28/2019.
2) The plan was confirmed on NA.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was dismissed on 10/19/2020.
6) Number of months from filing or conversion to last payment: 9.
7) Number of months case was pending: 13.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 369,400.00.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:          $63,000.00
        Less amount refunded to debtor:                    $52,682.73
 NET RECEIPTS:                                                                 $10,317.27

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                                     $.00
        Court Costs:                                                               $.00
        Trustee Expenses and Compensation:                                    $5,727.27
        Other:                                                                     $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,727.27

 Attorney fees paid and disclosed by debtor:               $2,000.00




 Scheduled Creditors:
Creditor                                                      Claim            Claim               Claim        Principal           Interest
Name                                         Class            Scheduled        Asserted            Allowed      Paid                Paid
AMEX                                         Unsecured          4,128.00             NA                NA              .00                 .00
CAPITAL ONE                                  Unsecured         19,601.00             NA                NA              .00                 .00
CAPITAL ONE                                  Unsecured         15,045.00             NA                NA              .00                 .00
CAPITAL ONE                                  Unsecured         14,872.00             NA                NA              .00                 .00
CAPITAL ONE                                  Unsecured          11,116.00            NA                NA              .00                 .00
CENLAR FSB, BANKRUPTCY DEPARTMENT
                               Secured                        243,900.00             NA                NA              .00                 .00
DAVID SCHRUNK ET                             Unsecured         12,309.46             NA                NA              .00                 .00
DEPT OF EMPLOYMENT AND ECONOMICUnsecured                                NA           NA                NA              .00                 .00
ESS BROTHERS AND SONS INC                    Unsecured          3,000.00             NA                NA              .00                 .00
FRANDSEN BANK                                Secured           15,000.00             NA                NA              .00                 .00
GLEN JOHNSON ET AL                           Unsecured         28,097.90             NA                NA              .00                 .00
GURSTEL STALOCH & CHARGO PA                  Unsecured         34,022.55             NA                NA              .00                 .00
INTERNAL REVENUE SERVICE                     Priority                  1.00          NA                NA              .00                 .00
Page 1 of 3                                                                                                     UST Form 101-13-FR-S (9/1/2009)
              Case 19-50848       Doc 35   Filed 11/17/20     Entered 11/17/20 12:01:35    Desc        Page 2
0508-50-EPIEXX-00038344-175306
                                                            of 3
                                 UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF MINNESOTA
                                                    DULUTH DIVISION

In re: ANTHONY J. LASTOVICH                                                           Case No.: 19-50848-RJK

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                              Claim         Claim       Claim        Principal           Interest
Name                                  Class           Scheduled     Asserted    Allowed      Paid                Paid
INTERNAL REVENUE SERVICE              Secured          44,000.00         NA          NA             .00                 .00
JOHN AND ELLEN GREGORICH              Secured          41,400.00         NA          NA             .00                 .00
JOHN AND ELLEN GREGORICH              Secured                NA     4,590.00    4,590.00      4,590.00                  .00
KTM PAVING                            Unsecured         7,000.00         NA          NA             .00                 .00
LAURENTIAN AGGREGATE LLC              Unsecured        62,639.50         NA          NA             .00                 .00
LOUIS LEUSTEK & SONS INC              Unsecured        30,000.00         NA          NA             .00                 .00
MN DEPT OF REVENUE                    Priority              1.00         NA          NA             .00                 .00
MN DEPT OF REVENUE                    Secured          65,000.00         NA          NA             .00                 .00
NORTH EAST TECHNICAL SERVICES         Unsecured         8,305.55         NA          NA             .00                 .00
ST LOUIS COUNTY AUDITOR               Secured           5,700.00         NA          NA             .00                 .00
TEAMSTERS LOCAL 346 SAVINGS           Unsecured        51,566.39         NA          NA             .00                 .00
TIM MACKEY ET AL                      Unsecured        15,838.85         NA          NA             .00                 .00
VANISHING POINT VENTURES, LLC         Secured         324,000.00         NA          NA             .00                 .00
VONCO VI HIBBING LLC                  Unsecured              NA          NA          NA             .00                 .00




Page 2 of 3                                                                                  UST Form 101-13-FR-S (9/1/2009)
              Case 19-50848           Doc 35     Filed 11/17/20        Entered 11/17/20 12:01:35              Desc        Page 3
0508-50-EPIEXX-00038344-175306
                                                                     of 3
                                  UNITED STATES BANKRUPTCY COURT
                                                      DISTRICT OF MINNESOTA
                                                         DULUTH DIVISION

In re: ANTHONY J. LASTOVICH                                                                             Case No.: 19-50848-RJK

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim               Claim          Claim          Principal           Interest
Name                                       Class              Scheduled           Asserted       Allowed        Paid                Paid
WELLS FARGO DEALER SERVICES                Secured              17,183.00              NA              NA              .00                 .00

 Summary of Disbursements to Creditors:                                                          Claim          Principal           Interest
                                                                                                 Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                .00             .00                  .00
     Mortgage Arrearage:                                                                              .00             .00                  .00
     Debt Secured by Vehicle:                                                                         .00             .00                  .00
     All Other Secured:                                                                          4,590.00        4,590.00                  .00
 TOTAL SECURED:                                                                                  4,590.00        4,590.00                  .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                       .00             .00                 .00
     Domestic Support Ongoing:                                                                         .00             .00                 .00
     All Other Priority:                                                                               .00             .00                 .00
 TOTAL PRIORITY:                                                                                       .00             .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                           .00             .00                 .00

 Disbursements:
        Expenses of Administration:                                                             $5,727.27
        Disbursements to Creditors:                                                             $4,590.00
 TOTAL DISBURSEMENTS:                                                                                                            $10,317.27

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                   Date:     11/16/2020                                     By:   /s/KYLE L CARLSON
                                                                                  Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 3 of 3                                                                                                     UST Form 101-13-FR-S (9/1/2009)
